 



Exhibit 10.2
WARRANT AGREEMENT
Dated as of June 17, 2007
among
Lexicon Pharmaceuticals, Inc.
and
Invus, L.P.



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

              Page  
SECTION 1. Definitions
    1  
SECTION 2. Issuance of Warrants
    4  
SECTION 3. Registration
    4  
SECTION 4. Registration of Transfers and Exchanges
    5  
SECTION 5. Warrants; Exercise of Warrants
    6  
SECTION 6. Payment of Taxes
    7  
SECTION 7. Mutilated or Missing Warrant Certificates
    7  
SECTION 8. Reservation of Warrant Shares
    7  
SECTION 9. Adjustment of Exercise Price and Number of Warrant Shares Issuable
    8  
SECTION 10. Standstill
    14  
SECTION 11. Furnishing of Information
    15  
SECTION 12. Fractional Interests
    15  
SECTION 13. Notices to Warrant Holders
    16  
SECTION 14. Notices to the Company and Warrant Holders
    17  
SECTION 15. Supplements and Amendments
    18  
SECTION 16. Assignment
    18  
SECTION 17. Successors and Assigns
    19  
SECTION 18. Termination
    19  
SECTION 19. Governing Law
    19  
SECTION 20. Benefits of This Agreement
    19  
SECTION 21. Interpretation
    19  
SECTION 22. Counterparts
    20  



--------------------------------------------------------------------------------



 



 

WARRANT AGREEMENT
     WARRANT AGREEMENT (the “Agreement”) dated as of June 17, 2007 among Lexicon
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and Invus, L.P.,
a Bermuda limited partnership or its permitted assigns (the “Investor”).
     WHEREAS, the Company proposes to issue to the Investor warrants (the
“Warrants”) to purchase 16,498,353 shares (the “Warrant Shares”) of common
stock, par value $0.001 of the Company (the “Company Common Stock”), at a per
share purchase price equal to $3.0915, subject to adjustment as provided herein
(the “Exercise Price”);
          WHEREAS, concurrently with the execution and delivery of this
Agreement, the Company and the Investor will enter into (a) a securities
purchase agreement, dated as of the date hereof (the “Securities Purchase
Agreement”), upon the terms and subject to the conditions of which, (i) the
Company will issue and sell to the Investor, and the Investor will purchase, a
number of shares of Company Common Stock, together with any shares already owned
by the Investor and its affiliates (including those issued upon exercise of any
Warrants), equal to 40% of the outstanding shares of Company Common Stock and
(ii) the Investor will have the right to cause the Company to conduct up to two
offering of rights to acquire Company Common Stock, (b) a registration rights
agreement (the “Registration Rights Agreement) providing for certain
registration rights with respect to the Company Common Stock issuable pursuant
to the Purchase Agreement and upon the exercise of the Warrants, and (c) a
stockholders agreement;
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements herein contained, and intending to be legally bound
hereby, the Investor and the Company hereby agree as follows:
     SECTION 1. Definitions.
          (a) For purposes of this Agreement:
          “Acquisition Proposal” means any inquiry, proposal or offer from any
person relating to (i) any direct or indirect acquisition or purchase, in one
transaction or a series of related transactions, of assets (including equity
securities of any subsidiary of the Company) or businesses that constitute 20%
or more of the revenues, net income or assets of the Company and its
subsidiaries, taken as a whole, or 20% or more of any class of equity securities
of the Company, (ii) any tender offer or exchange offer that if consummated
would result in any person beneficially owning 20% or more of any class of
equity securities of the Company, or (iii) any merger, consolidation, business
combination, recapitalization, liquidation, dissolution, joint venture, share
exchange or similar transaction involving the Company or any of its subsidiaries
pursuant to which any person or the stockholders of any person would
beneficially own 20% or more of any class of equity securities of the Company or
of any resulting parent company of the Company, in each case other than the
Transactions (as such term is defined in the Securities Purchase Agreement).
          “Action” means any litigation, suit, claim, action, formal complaint,
prosecution, indictment, formal investigation, arbitration or proceeding,
whether civil, criminal or administrative.



--------------------------------------------------------------------------------



 



2

          “affiliate” shall mean, with respect to any person, a person who,
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified person.
          “business day” means any day that is not a Saturday or a Sunday and on
which the principal offices of the SEC in Washington, D.C. are open to accept
filings, or, in the case of determining a date when any payment is due, any day
that is not a Saturday or a Sunday and on which banks are not authorized to
close in New York City.
          “Certificate of Incorporation” means the Restated Certificate of
Incorporation of the Company, dated as of April 5, 2000, as amended from time to
time.
          “Commission” means the Securities and Exchange Commission.
          “control,” when used with respect to any person, means the possession,
directly or indirectly, or as trustee or executor, of the power to direct or
cause the direction of the management and policies of a person, whether through
the ownership of voting securities, as trustee or executor, by contract, credit
arrangement or otherwise; including the ownership, directly or indirectly, of
securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such person.
          “Current Market Value” per share of Company Common Stock or of any
other security at any date shall be (i) if the Security is registered under the
Exchange Act, the average of the daily Market Prices for each business day
during the period commencing 15 business days before such date and ending on the
date one day prior to such date or, if the Security has been registered under
the Exchange Act for less than 15 consecutive business days before such date,
then the average of the daily Market Prices for all of the business days before
such date for which daily Market Prices are available. If the Market Price is
not determinable for at least 10 business days in such period, the Current
Market Value of the Security shall be determined as if the Security was not
registered under the Exchange Act, or (ii) if the Security is not registered
under the Exchange Act, (i) the value of the Security determined in good faith
by the Board of Directors of the Company and certified in a board resolution,
based on the most recently completed arm’s length transaction between the
Company and a person other than an affiliate of the Company in which such
determination is necessary and the closing of which occurs on such date or shall
have occurred within the six months preceding such date, (ii) if no such
transaction shall have occurred on such date or within such six-month period,
the value of the Security most recently determined as of a date within the six
months preceding such date by an Independent Financial Expert or (iii) if
neither clause (i) nor (ii) is applicable, the value of the Security determined
as of such date by an Independent Financial Expert.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “Independent Financial Expert” shall mean a nationally recognized
investment banking firm designated by the Company and reasonably acceptable to
the Holders of a majority of the Warrants (a) that does not (and whose
directors, officers, employees and affiliates do not) have a direct or indirect
material financial interest in the Company, (b) that has not been, and, at



--------------------------------------------------------------------------------



 



3

the time it is called upon to serve as an Independent Financial Expert under
this Agreement is not (and none of whose directors, officers, employees or
affiliates is) a promoter, director or officer of the Company, (c) that has not
been retained by the Company or any Holder or affiliate of a Holder for any
purpose, other than to perform an equity valuation, within the preceding twelve
months, and (d) that, in the reasonable judgment of the Board of Directors of
the Company, is otherwise qualified to serve as an independent financial
advisor. Any such person may receive customary compensation and indemnification
by the Company for opinions or services it provides as an Independent Financial
Expert.
          “Initial Closing” means the closing of the issuance, purchase and sale
of the Initial Shares (as such term is defined in the Securities Purchase
Agreement) as contemplated by the Securities Purchase Agreement.
          “Law” means any statute, law (including common law), ordinance,
regulation, rule, code, executive order, injunction, judgment, decree or other
order issued or promulgated by any national, supranational, state, federal,
provincial, local or municipal government or any administrative or regulatory
body with authority therefrom with jurisdiction over the Company or the
Investor, as the case may be (including any requirements under the the General
Corporation Law of the State of Delaware, as in effect from time to time, and
the Exchange Act).
          “Market Price” for any Security on each business day means (a) if such
Security is listed or admitted to trading on any securities exchange, the
closing price, regular way, on such day on the principal exchange on which such
Security is traded, or if no sale takes place on such day, the average of the
closing bid and asked prices on such day, (b) if such Security is not then
listed or admitted to trading on any securities exchange, the last reported sale
price on such day, or if there is no such last reported sale price on such day,
the average of the closing bid and the asked prices on such day, as reported by
a reputable quotation source designated by the Company, or (c) if neither clause
(a) nor (a) is applicable, the average of the reported high bid and low asked
prices on such day, as reported by a reputable quotation service, or a newspaper
of general circulation in the Borough of Manhattan, City of New York,
customarily published on each business day, designated by the Company. If there
are no such prices on a business day, then the Market Price shall not be
determinable for such business day.
          “Nasdaq Regulation” means the rules and regulations of the Nasdaq
Stock Market or any other applicable securities exchange on which the Company
Common Stock is then listed.
          “Representative” means, as to any person, such person’s affiliates and
its and their directors, officers, employees, agents, advisors (including
financial advisors, counsel and accountants) and such person’s financing
sources.
          “Security” means shares of Company Common Stock or of any other
security.
          “subsidiary” or “subsidiaries” of any person means any corporation,
partnership, limited liability company, joint venture, association or other
legal entity of which such person (either alone or together with any other
subsidiary) owns, directly or indirectly, more than 50% of the stock or other
equity interests, the holders of which are generally entitled to vote for the
election of the board of directors or other governing body of such corporation
or other legal entity.



--------------------------------------------------------------------------------



 



4

          (b) The following terms have the meaning set forth in the Sections set
forth below:

          Location of Defined Term   Definition
Agreement
  Preamble
Company Common Stock
  Recitals
Company
  Preamble
Consideration
  § 9(c)
Exercise Payment
  § 5(d)
Exercise Period
  § 5(c)
Exercise Price
  Recitals
Holders
  § 2
Investor
  Preamble
Offer
  § 9(k)
Offer Period
  § 9(k)
Permitted Transferees
  § 4(a)
Per Share Consideration
  § 9(k)
Purchase Date
  § 9(k)
Registration Rights Agreement
  Recitals
Reorganizations
  § 9(h)
Securities Purchase Agreement
  Recitals
Transfer Agent
  § 8(b)
Warrant Certificates
  § 2
Warrant Number
  § 9
Warrant Register
  § 2
Warrants
  Recitals
Warrant Shares
  Recitals

     SECTION 2. Issuance of Warrants. Immediately upon execution and delivery
hereof, the Company shall issue and deliver to the Investor certificates
evidencing the Warrants (the “Warrant Certificates”). The Warrant Certificates
(a) shall be in registered form, numbered sequentially, and shall be
substantially in the form set forth as Appendix A and (b) shall be dated the
date of issuance by the Company. The Warrant Certificates shall be signed on
behalf of the Company by its Chairman of the Board of Directors of the Company
or its Chief Executive Officer, President or a Vice President and by the
Secretary or an Assistant Secretary of the Company under the Company’s corporate
seal. The seal of the Company may be in the form of a facsimile thereof and may
be impressed, affixed, imprinted or otherwise reproduced on the Warrant
Certificates.
     SECTION 3. Registration. Upon issuance of the Warrant Certificates, the
Company shall number and register the Warrant Certificates in a register (the
“Warrant Register”), which



--------------------------------------------------------------------------------



 



5

shall be kept at the Company’s principal office and shall record the registered
holder(s) of the Warrant Certificates (the “Holders”). The Warrants shall be
registered initially in such name or names as the Investor shall designate.
     SECTION 4. Registration of Transfers and Exchanges.
          (a) Without the prior approval of the Unaffiliated Board (as such term
is defined in the Securities Purchase Agreement), the Warrants may not be
transferred by the Investor to any person, except to one or more of the
Investor’s subsidiaries, or to any corporation, partnership or limited liability
company that is an affiliate of the Investor (such persons, collectively, the
“Permitted Transferees”), and any transfer or attempted transfer without such
consent shall be void. Notwithstanding the foregoing, this Agreement shall not
restrict the transfer of any Warrant Shares.
          (b) Prior to any proposed transfer of the Warrants as permitted by
this Section 4, the transferring Holder will deliver to the Company a
Certificate of Transfer in the form attached to the Warrant Certificate and, if
so requested by the Company, such other information relating to the proposed
transfer and the identity of the proposed transferee as the Company may
reasonably request in order to confirm that the Warrants may be sold or
otherwise transferred in the manner proposed. Upon original issuance thereof,
and until such time as the same shall have been registered under the Securities
Act or sold pursuant to Rule 144 promulgated thereunder (or any similar rule or
regulation) each Warrant Certificate shall bear a legend in substantially the
following form:
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. SUCH SECURITIES GENERALLY MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SAID
ACT.
          (c) The Company shall from time to time promptly register the transfer
of any outstanding Warrant Certificates in the Warrant Register upon surrender
thereof accompanied by a written instrument or instruments of transfer, duly
executed by the registered Holder or Holders thereof or by the duly appointed
legal representative thereof or by a duly authorized attorney. Upon any such
registration of transfer, a new Warrant Certificate shall be issued to the
transferee(s) and the surrendered Warrant Certificate shall be canceled and
disposed of by the Company.
          (d) Warrant Certificates may be exchanged at the option of the
Holder(s) thereof, when surrendered to the Company at its office for another
Warrant Certificate or other Warrant Certificates of like series and tenor and
representing in the aggregate a like number of Warrants. The Warrant
Certificates surrendered for exchange shall be canceled and disposed of by the
Company.
          (e) The Holders of the Warrants are entitled to certain registration
rights with



--------------------------------------------------------------------------------



 



6

respect to the Company Common Stock issuable upon the exercise thereof, which
are set forth in the Registration Rights Agreement. By accepting a Warrant
Certificate issued pursuant to this Agreement, the Holder agrees that upon
exercise of some or all of the Warrants evidenced by such Warrant Certificate,
such Holder will be bound by the Registration Rights Agreement as a holder of
Registrable Securities thereunder. A copy of the Registration Rights Agreement
may be obtained upon written request to the Company.
     SECTION 5. Warrants; Exercise of Warrants.
          (a) Subject to the terms of this Agreement, each Holder shall have the
right, which may be exercised at any time or from time to time during the
applicable Exercise Period to receive from the Company the number of fully paid
and nonassessable Warrant Shares (and such other consideration) which the Holder
may at the time be entitled to receive upon the exercise of such Warrants and
payment of the Exercise Price.
          (b) Each Warrant may be exercised in full or from time to time in part
and, in the event that a Warrant is exercised in respect of fewer than all of
the Warrant Shares issuable on such exercise at any time prior to the expiration
of the Exercise Period, a new certificate evidencing the remaining Warrant or
Warrants shall be issued and delivered pursuant to the provisions of this
Section 5 and Section 2 hereof. The Warrants shall become void and all rights
and obligations thereunder and all rights in respect thereof under this
Agreement shall cease (i) to the extent the Warrants are not exercised during
the Exercise Period or (ii) upon the occurrence of the Initial Closing under the
Securities Purchase Agreement.
          (c) The period during which the Warrants shall be exercisable (the
“Exercise Period”) shall commence on the date hereof and expire at 5:00 p.m.
N.Y. time, on the date of the earliest to occur of:
     (i) the Initial Closing;
     (ii) the date that is thirty (30) business days following the Stockholders’
Meeting (as defined in the Securities Purchase Agreement) at which a vote on the
transactions contemplated by the Securities Purchase Agreement is taken, so long
as the Company has not materially breached its representations, warranties or
covenants under the Securities Purchase Agreement, the Board of Directors of the
Company has not made a Recommendation Change (as defined in the Securities
Purchase Agreement), no Person has consummated, announced or made public any
Acquisition Proposal and the Board of Directors of the Company has not approved
or recommended, or proposed to approve or recommend, any Acquisition Proposal;
     (iii) the date that is three (3) years following the termination of the
Securities Purchase Agreement other than due to a material breach thereof by the
Investor;
     (iv) the date that is nine (9) months following the Stockholders Meeting
if, prior thereto, the Board of Directors of the Company has made a
Recommendation Change or any Person has consummated, announced or made



--------------------------------------------------------------------------------



 



7

public any Acquisition Proposal, so long as the Company has not materially
breached its representations, warranties or covenants under the Securities
Purchase Agreement; or
     (v) the termination of the Securities Purchase Agreement due to a material
breach thereof by the Investor.
          (d) The Warrants may be exercised upon surrender to the Company (at
its office address set forth in Section 14 hereof) of the Warrant Certificates
with the form of election to purchase attached thereto duly filled in and
signed, and upon payment to the Company of an amount (the “Exercise Payment”)
equal to the Exercise Price multiplied by the number of Warrant Shares being
purchased pursuant to such exercise, payable in cash, by wire transfer, of the
Exercise Payment to an account designated by the Company.
          (e) Subject to the provisions of Section 6 hereof, upon such surrender
of the Warrant Certificates and payment of the Exercise Price, the Company shall
issue and cause to be delivered with all reasonable dispatch to or upon the
written order of the Holders and in such name or names as such Holders may
designate a certificate or certificates for the number of full Warrant Shares
issuable upon the exercise of the Warrants (and such other consideration as may
be deliverable upon exercise of the Warrants) together with cash for fractional
Warrant Shares as provided in Section 12. Such certificate or certificates shall
be deemed to have been issued and the person so named therein shall be deemed to
have become a holder of record of such Warrant Shares as of the date of the
surrender of the Warrant Certificates and payment of the Exercise Payment,
irrespective of the date of delivery of such certificate or certificates for
Warrant Shares.
          (f) Upon exercise of the Warrants, the Warrant Certificates shall be
surrendered and shall be cancelled and disposed of by the Company. The Company
shall keep copies of this Agreement and any notices given or received hereunder
available for inspection by the Holders during normal business hours at its
office.
     SECTION 6. Payment of Taxes. The Company will pay all documentary stamp
taxes and other governmental charges (excluding all foreign, federal or state
income, franchise, property, estate, inheritance, gift or similar taxes) in
connection with the issuance or delivery of the Warrant Certificates hereunder,
as well as all such taxes attributable to the initial issuance or delivery of
Warrant Shares upon the exercise of the Warrants and payment of the Exercise
Price.
     SECTION 7. Mutilated or Missing Warrant Certificates. If any Warrant
Certificate or certificate evidencing Warrant Shares shall be mutilated, lost,
stolen or destroyed, the Company shall issue, in exchange and substitution
therefor and upon cancellation of the mutilated Warrant Certificate or other
certificate, or in lieu of and substitution for the Warrant Certificate or other
certificate lost, stolen or destroyed, a new Warrant Certificate or other
certificate of like tenor and representing an equivalent number of Warrants or
Warrant Shares.
     SECTION 8. Reservation of Warrant Shares.
          (a) The Company shall at all times reserve and keep available, free
from preemptive rights, out of the aggregate of its authorized but unissued
Company Common Stock or its authorized and issued Company Common Stock held in
its treasury, for the purpose of



--------------------------------------------------------------------------------



 



8

enabling it to satisfy any obligation to issue the Warrant Shares upon exercise
of the Warrants, the maximum number of shares of Company Common Stock which may
then be deliverable upon the exercise of all outstanding Warrants.
          (b) The Company or, if appointed, the transfer agent for the Company
Common Stock and each transfer agent for any shares of the Company’s capital
stock issuable upon the exercise of any of the Warrants (collectively, the
“Transfer Agent”) will be irrevocably authorized and directed at all times to
reserve such number of authorized shares as shall be required for such purpose.
The Company shall keep a copy of this Agreement on file with the Transfer Agent.
The Company will supply the Transfer Agent with duly executed certificates for
such purposes and will provide or otherwise make available all other
consideration that may be deliverable upon exercise of the Warrants. The Company
will furnish such Transfer Agent a copy of all notices of adjustments and
certificates related thereto, transmitted to each Holder pursuant to Section 13
hereof.
          (c) Before taking any action which would cause an adjustment pursuant
to Section 9 hereof to reduce the Exercise Price below the then par value of the
Warrant Shares, the Company shall take any corporate action which may, in the
opinion of its counsel, be necessary in order that the Company may validly and
legally issue fully paid and nonassessable Warrant Shares at the Exercise Price
as so adjusted.
          (d) The Company covenants that all the Warrant Shares and other
capital stock issued upon exercise of the Warrants will, upon payment of the
Exercise Price therefor and issue, be validly authorized and issued, fully paid,
nonassessable, free of preemptive rights and free from all taxes, liens, charges
and security interests with respect to the issue thereof.
          (e) The Company shall from time to time take all action which may be
necessary or appropriate so that the Company Common Stock issuable upon
conversion of the Warrant Shares following an exercise of the Warrants, will be
listed on the Nasdaq Stock market and any other securities exchanges and
markets, if any, on which other shares of the same class of Company Common Stock
of the Company are then listed or admitted for quotation.
          (f) The Company shall not by any action including, without limitation,
amending its Certificate of Incorporation, any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of the Warrant, but shall at all times in good faith assist in
the carrying out of all such terms and in the taking of all such action, as may
be necessary or appropriate to protect the rights of the Holder against
impairment. Without limiting the generality of the foregoing, the Company shall
take all such action as may be necessary or appropriate in order that the
Company may validly issue fully paid and nonassessable shares of Company Common
Stock upon the exercise of this Warrant at the then Exercise Price therefor.
     SECTION 9. Adjustment of Exercise Price and Number of Warrant Shares
Issuable. The Exercise Price and the number of shares of Company Common Stock
issuable upon the exercise of each Warrant (the “Warrant Number”) are subject to
adjustment from time to time upon the occurrence of the events enumerated in, or
as otherwise provided in, this Section 9. The Warrant Number is initially one.



--------------------------------------------------------------------------------



 



9

          (a) Adjustment for Change in Capital Stock. If the Company:

  (i)   pays a dividend or makes a distribution on its Company Common Stock in
shares of its Company Common Stock;     (ii)   subdivides or reclassifies its
outstanding shares of Company Common Stock into a greater number of shares;    
(iii)   combines or reclassifies its outstanding shares of Company Common Stock
into a smaller number of shares;     (iv)   makes a distribution on its Company
Common Stock in shares of its capital stock other than Company Common Stock; or
    (v)   issues by reclassification of its Company Common Stock any shares of
its capital stock;

then the Exercise Price in effect immediately prior to such action shall be
proportionately adjusted so that the holder of any Warrant thereafter exercised
may receive the aggregate number and kind of shares of capital stock of the
Company which he or it would have owned immediately following such action if
such Warrant had been exercised immediately prior to such action.
     The adjustment shall become effective immediately after the record date in
the case of a dividend or distribution and immediately after the effective date
in the case of a subdivision, combination or reclassification.
     If after an adjustment, a holder of a Warrant upon exercise of it would
receive shares of two or more classes of capital stock of the Company, the
Company shall determine the allocation of the adjusted Exercise Price between
the classes of capital stock. After such allocation, the exercise privilege and
the Exercise Price of each class of capital stock shall thereafter be subject to
adjustment on terms comparable to those applicable to Company Common Stock in
this Section 9.
     Such adjustment shall be made successively whenever any event listed above
shall occur. If the occurrence of any event listed above results in an
adjustment under subsections (b) or (c) below, no further adjustment shall be
made under this subsection (a).
          (b) Adjustment for Rights Issue. If the Company distributes any
rights, options or warrants (whether or not immediately exercisable) to all
holders of its Company Common Stock entitling them to purchase shares of Company
Common Stock at a price per share less than the Current Market Value per share
within 60 days after the record date relating to such distribution, the Exercise
Price shall be adjusted in accordance with the formula:
(EQUATION) [h47609ch4760901.gif]



--------------------------------------------------------------------------------



 



10

where:

     
E’ =
  the adjusted Exercise Price.
 
   
E =
  the then current Exercise Price.
 
   
O =
  the number of shares of Company Common Stock outstanding on the record date
for any such distribution.
 
   
N =
  the number of additional shares of Company Common Stock issuable upon exercise
of such rights, options or warrants.
 
   
P =
  the exercise price per share of such rights, options or warrants.
 
   
M =
  the Current Market Value per share of Company Common Stock on the record date
for any such distribution.

     The adjustment shall be made successively whenever any such rights, options
or warrants are issued and shall become effective immediately after the record
date for the determination of stockholders entitled to receive the rights,
options or warrants. If at the end of the period during which such rights,
options or warrants are exercisable, not all rights, options or warrants shall
have been exercised, the Exercise Price shall be immediately readjusted to what
it would have been if “N” in the above formula had been the number of shares
actually issued. No adjustment shall be required under this subsection (b) if at
the time of such distribution the Company makes the same distribution to Holders
of Warrants as it makes to holders of shares of Company Common Stock pro rata
based on the number of shares of Company Common Stock for which such Warrants
are exercisable (whether or not currently exercisable). No adjustment shall be
made pursuant to this subsection (b) which shall be have the effect of
decreasing the number of Warrant Shares purchasable upon exercise of each
Warrant.
          (c) Adjustment for Other Distributions. If the Company distributes to
all holders of its Company Common Stock (i) any evidences of indebtedness of the
Company or any of its subsidiaries, (ii) any cash or other assets of the Company
or any of its subsidiaries, (iii) shares of its capital stock or any other
properties or securities or (iv) any rights, options or warrants to acquire any
of the foregoing or to acquire any other securities of the Company (the items
described in the foregoing clauses (i)-(iv) being collectively referred to as
the “Consideration”), the Exercise Price shall be adjusted in accordance with
the formula:
(EQUATION) [h47609ch4760902.gif]
where:

     
E’ =
  the adjusted Exercise Price.
 
   
E =
  the then current Exercise Price.
 
   
M =
  the Current Market Value per share of Company Common Stock on the record date
mentioned below.
 
   
F =
  the fair market value on the record date mentioned below of the Consideration
distributable to the holder of one share of Company Common Stock.

     The adjustment shall be made successively whenever any such distribution is
made and shall become effective immediately after the record date for the
determination of stockholders



--------------------------------------------------------------------------------



 



11

entitled to receive the distribution. If an adjustment is made pursuant to this
subsection (c) as a result of the issuance of rights, options or warrants and at
the end of the period during which any such rights, options or warrants are
exercisable, not all such rights, options or warrants shall have been exercised,
the Exercise Price shall be immediately readjusted as if “F” in the above
formula was the fair market value on the record date of the indebtedness or
assets actually distributed upon exercise of such rights, options or warrants
divided by the number of shares of Company Common Stock outstanding on the
record date. No adjustment shall be required under this subsection (c) if at the
time of such distribution the Company makes the same distribution to Holders of
Warrants as it makes to holders of shares of Company Common Stock pro rata based
on the number of shares of Company Common Stock for which such Warrants are
exercisable (weather or not currently exercisable). No adjustment shall be made
pursuant to this subsection (c) which shall be have the effect of decreasing the
number of Warrant Shares purchasable upon exercise of each Warrant.
     This subsection does not apply to any distribution referred to in
subsection (a) of this Section 9 or to rights, options or warrants referred to
in subsection (b) of this Section 9.
          (d) When De Minimis Adjustment May Be Deferred. No adjustment in the
Exercise Price need be made unless the adjustment would require an increase or
decrease of at least 1% in the Exercise Price. No adjustment in the Warrant
Number need be made unless the adjustment would require an increase or decrease
of at least 0.5% in the Warrant Number. Any adjustments that are not made shall
be carried forward and taken into account in any subsequent adjustment, provided
that no such adjustment shall be deferred beyond the date on which a Warrant is
exercised.
          All calculations under this Section 9 shall be made to the nearest
1/1000th of a share.
          (e) When No Adjustment Required. If an adjustment is made upon the
establishment of a record date or issuance date for a distribution or issuance
subject to subsections (a), (b) or (c) hereof and such distribution or issuance
is subsequently cancelled, the Warrant Number then in effect shall be
readjusted, effective as of the date when the Board of Directors of the Company
determines to cancel such distribution, to that which would have been in effect
if such record date had not been fixed.
          To the extent the Warrants become convertible into cash, no adjustment
need be made thereafter as to the amount of cash into which such Warrants are
exercisable. Interest will not accrue on the cash.
          (f) Notice of Adjustment. Whenever the Exercise Price or the Warrant
Number is adjusted, the Company shall provide the notices required by Section 13
hereof.
          (g) When Issuance or Payment May Be Deferred. In any case in which
this Section 9 shall require that an adjustment in the Exercise Price and
Warrant Number be made effective as of a record date for a specified event, the
Company may elect to defer until the occurrence of such event (i) issuing to the
Holder of any Warrant exercised after such record date the Warrant Shares and
other capital stock of the Company, if any, issuable upon such exercise



--------------------------------------------------------------------------------



 



12

over and above the Warrant Shares and other capital stock of the Company, if
any, issuable upon such exercise on the basis of the Warrant Number prior to
such adjustment, and (ii) paying to such Holder any amount in cash in lieu of a
fractional share pursuant to Section 12; provided, however, that the Company
shall deliver to such Holder a due bill or other appropriate instrument
evidencing such Holder’s right to receive such additional Warrant Shares, other
capital stock and cash upon the occurrence of the event requiring such
adjustment.
          (h) Reorganizations. In case of any capital reorganization, other than
in the cases referred to in Sections 9(a), (b) or (c) hereof, or the
consolidation or merger of the Company with or into another corporation (other
than a merger or consolidation which does not result in any reclassification of
the outstanding shares of Company Common Stock into shares of other stock or
other securities or property) (collectively such actions being hereinafter
referred to as “Reorganizations”), there shall thereafter be deliverable upon
exercise of any Warrant (in lieu of the number of shares of Company Common Stock
theretofore deliverable) the number of shares of stock or other securities or
property to which a holder of the number of shares of Company Common Stock that
would otherwise have been deliverable upon the exercise of such Warrant would
have been entitled upon such Reorganization if such Warrant had been exercised
in full immediately prior to such Reorganization. In case of any Reorganization,
appropriate adjustment, as determined in good faith by the Board of Directors of
the Company, whose determination shall be described in a duly adopted resolution
certified by the Company’s Secretary or Assistant Secretary, shall be made in
the application of the provisions herein set forth with respect to the rights
and interests of Holders so that the provisions set forth herein shall
thereafter be applicable, as nearly as possible, in relation to any shares or
other property thereafter deliverable upon exercise of Warrants.
     The Company shall not effect any such Reorganization unless prior to or
simultaneously with the consummation thereof the successor corporation (if other
than the Company) resulting from such Reorganization or other appropriate
corporation or entity shall expressly assume, by a supplemental Warrant
Agreement or other acknowledgement executed and delivered to the Holder(s), the
obligation to deliver to each such Holder such shares of stock, securities or
assets as, in accordance with the foregoing provisions, such Holder may be
entitled to purchase, and all other obligations and liabilities under this
Agreement.
          (i) Adjustment in Number of Shares. Upon each adjustment of the
Exercise Price pursuant to this Section 9, each Warrant outstanding prior to the
making of the adjustment in the Exercise Price shall thereafter evidence the
right to receive upon payment of the adjusted Exercise Price that number of
shares of Company Common Stock (calculated to the nearest thousandth) obtained
from the following formula:
(EQUATION) [h47609ch4760903.gif]
where:

     
N’ =
  the adjustment number of Warrant Shares issuable upon exercise of a Warrant by
payment of the adjusted Exercise Price.
 
   
N =
  the number of Warrant Shares previously issuable upon exercise of a Warrant by
payment of the Exercise Price prior to adjustment.



--------------------------------------------------------------------------------



 



13

     
E’ =
  the adjusted Exercise Price.
 
   
E =
  the Exercise Price prior to adjustment.

          (j) Adjustments in Other Securities. If as a result of any event or
for any other reason, any adjustment is made which increases the number of
shares of Company Common Stock issuable upon conversion, exercise or exchange
of, or in the conversion or exercise price or exchange ratio applicable to, any
outstanding securities of the Company that are convertible into, or exercisable
or exchangeable for, Company Common Stock of the Company, then a corresponding
adjustment shall be made hereunder to increase the number of shares of Company
Common Stock issuable upon exercise of the Warrants, but only to the extent that
no such adjustment has been made pursuant to Sections 9(a), (b) or (c) hereof
with respect to such event or for such other reason.
          (k) Tender Offers; Exchange Offers. In the event that the Company or
any subsidiary of the Company shall purchase shares of Company Common Stock
pursuant to a tender offer or an exchange offer for a price per share of Company
Common Stock that is greater than the then Current Market Value per share of
shares of Company Common Stock in effect at the end of the trading day
immediately following the day on which such tender offer or exchange offer
expires, then the Company, or such subsidiary of the Company, shall, within
(10) business days of the expiry of such tender offer or exchange offer, offer
to purchase the Warrants for comparable consideration per share of Company
Common Stock based on the number of shares of Company Common Stock which the
Holders of such Warrants would receive upon exercise of such Warrants (the
“Offer”) (such amount less the Exercise Price in respect of such share, the “Per
Share Consideration”); provided, however, if a tender offer is made for only a
portion of the outstanding shares of Company Common Stock, then such offer shall
be made for such shares of Company Common Stock issuable upon exercise of the
Warrants in the same pro rata proportion; provided, further, that the Company
shall not be required to make such an Offer if the Per Share Consideration is an
amount less than the then-existing Exercise Price per share.
     The Offer shall remain open for a period of twenty (20) business days
following its commencement and no longer, except to the extent that a longer
period is required by applicable law (the “Offer Period”). No later than five
(5) business days after the termination of the Offer Period (the “Purchase
Date”), the Company shall purchase such Warrants for the applicable Per Share
Consideration.
          (l) Other Events. If any event shall occur as to which the other
provisions of this Section 9 are not strictly applicable but the failure to make
any adjustment would have the effect of depriving holders of the benefit of all
or a portion of the exercise rights in respect of any Warrant in accordance with
the essential intent and principles of this Section 9, then, in each such case,
the Company shall appoint an Independent Financial Expert, which shall give its
opinion upon the adjustment, if any, on a basis consistent with the essential
intent and principles established in this Section 9 necessary to preserve,
without dilution, such exercise rights. Upon receipt of such opinion, the
Company will promptly mail a copy thereof to the Holders and shall make the
adjustments described therein.
          (m) Miscellaneous. For purpose of this Section 9 the term “shares of
Company



--------------------------------------------------------------------------------



 



14

Common Stock” shall mean (i) shares of any class of stock designated as Company
Common Stock of the Company at the date of this Agreement, and (ii) shares of
any other class of stock resulting from successive changes or reclassification
of such shares consisting solely of changes in par value, or from par value to
no par value, or from no par value to par value. In the event that at any time,
as a result of an adjustment made pursuant to this Section 9, the holders of
Warrants shall become entitled to purchase any securities of the Company other
than, or in addition to, shares of Company Common Stock, thereafter the number
or amount of such other securities so purchasable upon exercise of each Warrant
shall be subject to adjustment from time to time in a manner and on terms as
nearly equivalent as practicable to the provisions with respect to the Warrant
Shares contained in subsections (a) through (l) of this Section 9, inclusive,
and the provisions of Sections 5, 6 and 8 with respect to the Warrant Shares or
the Company Common Stock shall apply on like terms to any such other securities.
     SECTION 10. Standstill.
          (a) The Investor agrees that, from and after the date of this
Agreement, it will not, without the prior approval of the Unaffiliated Board (as
such term is defined in the Securities Purchase Agreement), directly or
indirectly:
(i) acquire, directly or indirectly, beneficial ownership of any shares of
Company Common Stock, other than upon the exercise of the Warrants.
(ii) make or participate, directly or indirectly, in any “solicitation” of
“proxies” (as such terms are used in the rules of the Commission) to vote any
voting securities of the Company or any subsidiary thereof; provided, however,
that the prohibition in this Section 10 shall not apply to solicitations
exempted from the proxy solicitation rules by Rule 14a-2 under the Exchange Act
or any successor provision;
(iii) submit to the Board of Directors of the Company a written proposal (with
or without conditions) for, any merger, recapitalization, reorganization,
business combination or other extraordinary transaction, in each case involving
an acquisition of the Company or any subsidiary thereof or any of their
securities or assets by the Investor or its affiliates, or make any public
announcement with respect to such a proposal or offer if it would reasonably be
expected that the Company would conclude that it would have to make a public
announcement of such proposal;
(iv) enter into any discussions, negotiations, arrangements or understandings
with any third party (other than any person that would be a Permitted
Transferee) with respect to any of the foregoing, or otherwise form, join or in
any way engage in discussions relating to the formation of, or participation in,
a group with any third party (other than any person that would be a Permitted
Transferee), in connection with any of the foregoing; or
(v) request the Company or any of its Representatives, directly or



--------------------------------------------------------------------------------



 



15

indirectly, to amend or waive any provision of this paragraph (including this
sentence);
provided, however, that none of the foregoing shall (A) prevent the Investor
from transferring any Warrants, Warrant Shares or other shares of Company Common
Stock held by it or voting its shares of Company Common Stock; (B) apply to or
restrict any discussions or other communications between or among directors,
members, officers, employees or agents of any member of the Investor or any
affiliate thereof; (C) prohibit the Investor from soliciting, offering, seeking
to effect or negotiating with any person with respect to transfers Warrants,
Warrant Shares or other shares of Company Common Stock or (D) restrict any
disclosure or statements required to be made by any Holder under applicable Law
or Nasdaq Regulation.
          (b) Termination of Standstill. The provisions of Section 10 shall
automatically terminate on the earliest to occur of:
(i) the one-year anniversary of the first date on which any Warrants shall have
been exercised;
(ii) the date on which the shares of Company Common Stock beneficially owned by
the Investor and its affiliates represent less than 10% of the aggregate number
of shares of Company Common Stock then outstanding;
(iii) the date on which any person consummates, announces or makes public any
Acquisition Proposal or the Board of Directors of the Company approves or
recommends, or proposes to approve or recommend, any Acquisition Proposal; or
(iv) the Initial Closing.
     SECTION 11. Furnishing of Information.
          (a) The Company shall furnish or make available to the Investor and
its Representatives, promptly after such information becomes available to the
Company, such financial, management and operations plans, reports and
information as exist and as are requested by the Investor (including audited
annual and unaudited quarterly financial statements in the event the Company is
no longer obligated to provide such information in filings with the Commission).
The Company shall, and shall cause its subsidiaries and the officers, directors,
employees, auditors and agents of the Company and its subsidiaries to, afford
the Investor and its Representatives reasonable access at all reasonable times
to the officers, employees, agents, properties, offices and other facilities,
books and records of the Company and each subsidiary as the Investor shall
reasonably request.
          (b) The provisions of this Section 11 shall automatically terminate on
the termination of the restrictions under Section 10(a) hereof pursuant to
Section 10(b) hereof.
     SECTION 12. Fractional Interests. The Company shall not be required to
issue fractional Warrant Shares on the exercise of the Warrants. If more than
one warrant shall be



--------------------------------------------------------------------------------



 



16

presented for exercise in full at the same time by the same holder, the number
of full Warrant Shares which shall be issuable upon the exercise thereof shall
be computed on the basis of the aggregate number of Warrant Shares issuable upon
the exercise of the Warrants so presented. If any fraction of a Warrant Share
would, except for the provisions of this Section 12, be issuable on the exercise
of the Warrants, the Company shall pay an amount in cash equal to the fair value
of the Warrant Share so issuable (as determined in good faith by the Board of
Directors of the Company), multiplied by such fraction.
     SECTION 13. Notices to Warrant Holders.
          (a) Upon any adjustment pursuant to Section 9 hereof, the Company
shall promptly thereafter (i) cause to be filed with the Company a certificate
of an officer of the Company setting forth the Warrant Number and Exercise Price
after such adjustment and setting forth in reasonable detail the method of
calculation and the facts upon which such calculations are based, and (ii) cause
to be given to each of the registered Holders of the Warrant Certificates at his
or its address appearing on the Warrant register written notice of such
adjustments by first class mail, postage prepaid. Where appropriate, such notice
may be given in advance and included as a part of the notice required to be
mailed under the other provisions of this Section 11.
          (b) In case:

  (i)   the Company shall authorize the issuance to all holders of shares of
Company Common Stock of rights, options or warrants to subscribe for or purchase
shares of Company Common Stock or of any other subscription rights or warrants;
or     (ii)   the Company shall authorize the distribution to all holders of
shares of Company Common Stock of assets, including cash, evidences of its
indebtedness, or other securities; or     (iii)   of any consolidation or merger
to which the Company is a party and for which approval of any shareholders of
the Company is required, or of the conveyance or transfer of substantially all
of the properties and assets of the Company, or of any reclassification or
change of Company Common Stock issuable upon exercise of the Warrants (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination), or a tender
offer or exchange offer for shares of Company Common Stock; or     (iv)   of the
voluntary or involuntary dissolution, liquidation or winding up of the Company;
or     (v)   the Company proposes to take any action that would require an
adjustment to the Warrant Number or the Exercise Price pursuant to Section 9
hereof;



--------------------------------------------------------------------------------



 



17



then the Company shall cause to be given to each of the registered Holders of
the Warrant Certificates at his or its address appearing on the Warrant
register, at least 20 days prior to the applicable record date hereinafter
specified, or 20 days prior to the date of the event in the case of events for
which there is no record date, by first-class mail, postage prepaid, a written
notice stating (i) the date as of which the holders of record of shares of
Company Common Stock to be entitled to receive any such rights, options,
warrants or distribution are to be determined, or (ii) the initial expiration
date set forth in any tender offer or exchange offer for shares of Company
Common Stock, or (iii) the date on which any such consolidation, merger,
conveyance, transfer, dissolution, liquidation or winding up is expected to
become effective or consummated, and the date as of which it is expected that
holders of record of shares of Company Common Stock shall be entitled to
exchange such shares for securities or other property, if any, deliverable upon
such reclassification, consolidation, merger, conveyance, transfer, dissolution,
liquidation or winding up. The failure to give the notice required by this
Section 13 or any defect therein shall not affect the legality or validity of
any distribution, right, option, warrant, consolidation, merger, conveyance,
transfer, dissolution, liquidation or winding up, or the vote upon any action.
          (c) Nothing contained in this Agreement or in any Warrant Certificate
shall be construed as conferring upon the Holders of Warrants (prior to the
exercise of such Warrants) the right to vote or to consent or to receive notice
as shareholders in respect of the meetings of shareholders or the election of
Directors of the Company or any other matter, or any rights whatsoever as
shareholders of the Company.
     SECTION 14. Notices to the Company and Warrant Holders.
          (a) All notices and other communications provided for or permitted
hereunder shall be made by hand delivery, first-class mail, telex, telecopier,
or overnight air courier guaranteeing next day delivery:

  (i)   if to the Investor:         Invus, L.P.
c/o The Invus Group, L.L.C.
750 Lexington Avenue (30th Floor)
New York, New York 10022
Attention: Mr. Ray Debbane
                 Mr. Christopher Sobecki         with a copy to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY 10017
Fax: (212) 455-2502
Attention: Mr. Robert Spatt
                 Mr. Peter Malloy     (ii)   if to Holders other than the
Investor, at the addresses reflected in the books and records of the Company
from time to time; and



--------------------------------------------------------------------------------



 



18

  (iii)   if to the Company:         Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: President and Chief Executive Officer
Fax: (281) 863-8095         with copies to each of:         Lexicon
Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: Executive Vice President and General Counsel
Fax: (281) 863-8010         and         Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: Executive Vice President and Chief Financial Officer
Fax: (281) 863-8095         and         Vinson & Elkins L.L.P.
First City Tower
1001 Fannin Street, Suite 2500
Houston, TX 77002-6760
Attn: Mr. David Palmer Oelman
Fax: (713) 615-5861

          (b) All such notices and communications shall be deemed to have been
duly given: at the time delivered by hand, if personally delivered; five
(5) business days after being deposited in the mail, postage prepaid, if mailed;
when answered back if telexed; when receipt acknowledged, if telecopied; and the
next business day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery. The parties may change the addresses to
which notices are to be given by giving five days’ prior notice of such change
in accordance herewith.
     SECTION 15. Supplements and Amendments. This Agreement may not be amended
or modified except by an instrument in writing signed by, or on behalf of, the
Company and the Investor.
     SECTION 16. Assignment. This Agreement shall not be assigned by operation
of Law or otherwise without the express written consent of the parties hereto
(which consent may be



--------------------------------------------------------------------------------



 



19

granted or withheld in the sole discretion of any party) and any such assignment
or attempted assignment without such consent shall be void; provided, that the
Investor may assign its rights and obligations under this Agreement and the
Warrants to a Permitted Transferee.
     SECTION 17. Successors and Assigns. All the covenants and provisions of
this Agreement by or for the benefit of the Company, the Investor and the
registered Holders of the Warrant Certificates shall be binding upon and inure
solely to the benefit of Company, the Investor and the registered Holders of the
Warrant Certificates, as applicable, and their respective successors and
permitted assigns hereunder, and nothing in this Agreement, express or implied,
is intended to or shall confer upon any other person any right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.
     SECTION 18. Termination. Except as otherwise specifically provided herein,
this Agreement shall terminate on the earliest to occur of (a) the date on which
all Warrants have expired without any of them having been exercised or (b) the
occurrence of the Initial Closing.
     SECTION 19. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the Laws of the State of New York. All actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined exclusively in any New York state or federal court, in each case
sitting in the Borough of Manhattan. The parties hereto hereby (a) submit to the
exclusive jurisdiction of any New York state or federal court, in each case
sitting in the Borough of Manhattan, for the purpose of any Action arising out
of or relating to this Agreement brought by any party hereto, and (b)
irrevocably waive, and agree not to assert by way of motion, defense, or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the Transactions contemplated hereby may not be enforced in or by
any of the above-named courts.
     SECTION 20. Benefits of This Agreement. Nothing in this Agreement shall be
construed to give to any person or corporation other than the Company, the
Investor and the registered Holders of the Warrant Certificates any legal or
equitable right, remedy or claim under this Agreement; but this Agreement shall
be for the sole and exclusive benefit of the Company, the Investor and the
registered Holders of the Warrant Certificates.
     SECTION 21. Interpretation. The words “hereof”, “herein” and “hereunder”
and words of like import used in this Agreement shall refer to this Agreement as
a whole and not to any particular provision of this Agreement. When reference is
made in this Agreement to an Article or a Section, such reference shall be to an
Article or Section of this Agreement, unless otherwise indicated. The table of
contents, table of defined terms and headings contained in this Agreement are
for convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
Whenever the context may require, any pronouns used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns and pronouns shall include the plural, and vice versa. Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all



--------------------------------------------------------------------------------



 



20

rules and regulations promulgated thereunder, unless the context requires
otherwise. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”
     SECTION 22. Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.
[signature page follows]



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, as of the day and year first above written.

            COMPANY:

LEXICON PHARMACEUTICALS, INC.,
a Delaware corporation
      By:   /s/ Arthur T. Sands         Name:   Arthur T. Sands, M.D., Ph.D.   
    Title:   President and Chief Executive Officer        INVESTOR:

INVUS, L.P.,
a Bermuda limited partnership
      By:   /s/ Raymond Debbane         Name:   Raymond Debbane        Title:  
President of Invus Advisors, LLC,
its General Partner     

[Signature Page to Warrant Agreement]



--------------------------------------------------------------------------------



 



APPENDIX A
[Form of Warrant Certificate]
     THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. SUCH SECURITIES GENERALLY MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS
OF SAID ACT.

      No.  
Warrants

Warrant Certificate
LEXICON PHARMACEUTICALS, INC.
     This Warrant Certificate certifies that Invus, L.P., or registered assigns,
is the registered holder of the number of Warrants (the “Warrants”) set forth
above to purchase Company Common Stock, $.001 par value (the “Company Common
Stock”), of Lexicon Pharmaceuticals, Inc., a Delaware corporation (the
“Company”). Each Warrant entitles the holder upon exercise to receive from the
Company one fully paid and nonassessable share of Company Common Stock (a
“Warrant Share”) at the initial exercise price (the “Exercise Price”) of $3.0915
payable upon surrender of this Warrant Certificate and payment of the Exercise
Price at the office of the Company designated for such purpose, but only subject
to the conditions set forth herein and in the Warrant Agreement referred to
hereinafter. The Warrants may be exercised only during the Exercise Period (as
defined in the Warrant Agreement). The Exercise Price and number of Warrant
Shares issuable upon exercise of the Warrants are subject to adjustment upon the
occurrence of certain events, as set forth in the Warrant Agreement.
     The Warrants evidenced by this Warrant Certificate are part of a duly
authorized issue of Warrants, and are issued or to be issued pursuant to a
Warrant Agreement dated as of June 17, 2007 (the “Warrant Agreement”), duly
executed and delivered by the Company, which Warrant Agreement is hereby
incorporated by reference in and made a part of this instrument and is hereby
referred to for a description of the rights, limitation of rights, obligations,
duties and immunities thereunder of the Company and the holders (the words
“holders” or “holder” meaning the registered holders or registered holder) of
the Warrants. All capitalized terms used but not defined herein shall have the
respective meanings assigned to them in the Warrant Agreement. A copy of the
Warrant Agreement may be obtained by the holder hereof upon written request to
the Company.
     The holder of Warrants evidenced by this Warrant Certificate may exercise
such Warrants during the Exercise Period under and pursuant to the terms and
conditions of the Warrant Agreement by surrendering this Warrant Certificate,
with the form of election to purchase set forth hereon (and by this reference
made a part hereof) properly completed and executed, together with payment to
the Company in cash, by wire transfer, of the Exercise Payment to an account
designated by the Company.
     The Warrant Agreement provides that upon the occurrence of certain events
the number of Warrants and the Exercise Price set forth on the face hereof may,
subject to certain conditions, be adjusted. No fractions of a share of Company
Common Stock will be issued upon the exercise of any Warrant, but the Company
will pay the cash value thereof determined as provided in the Warrant Agreement.
     The holders of the Warrants are entitled to certain registration rights
with respect to the Company

A-1 



--------------------------------------------------------------------------------



 



 

Common Stock issuable upon the exercise thereof. Said registration rights are
set forth in a Registration Rights Agreement dated as of June 17, 2007 (the
“Registration Rights Agreement”), between the Company and the Investor. By
acceptance of this Warrant Certificate, the holder hereof agrees that upon
exercise of some or all of the Warrants evidenced hereby, he or it will be bound
by the Registration Rights Agreement as a holder of Registrable Securities
thereunder. A copy of the Registration Rights Agreement may be obtained by the
holder hereof upon written request to the Company.
     Warrant Certificates, when surrendered at the office of the Company by the
registered holder thereof in person or by legal representative or attorney duly
authorized in writing, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing in the aggregate a like number of Warrants.
     Subject to the terms and conditions of the Warrant Agreement, upon due
presentation for registration of transfer of this Warrant Certificate at the
office of the Company a new Warrant Certificate or Warrant Certificates of like
tenor and evidencing in the aggregate a like number of Warrants shall be issued
to the transferee(s) in exchange for this Warrant Certificate, subject to the
limitations provided in the Warrant Agreement, without charge except for any tax
or other governmental charge imposed in connection therewith.
     The Company may deem and treat the registered holder(s) thereof as the
absolute owner(s) of this Warrant Certificate (notwithstanding any notation of
ownership or other writing hereon made by anyone), for the purpose of any
exercise hereof, of any distribution to the holder(s) hereof, and for all other
purposes, and the Company shall not be affected by any notice to the contrary.
Neither the Warrants nor this Warrant Certificate entitles any holder hereof to
any rights of a stockholder of the Company.
     IN WITNESS WHEREOF, Lexicon Pharmaceuticals, Inc. has caused this Warrant
Certificate to be signed by its Chairman of the Board of Directors of the
Company, Chief Executive Officer, President or Vice President and by its
Secretary or Assistant Secretary and has caused its corporate seal to be affixed
hereunto or imprinted hereon.

          Dated: June [___], 2007  LEXICON PHARMACEUTICALS, INC.
      By:           Name:           Title:                 By:           Name:  
        Title:        

A-2 



--------------------------------------------------------------------------------



 



 

FORM OF ELECTION TO PURCHASE
(To Be Executed Upon Exercise Of Warrant)
     The undersigned holder hereby represents that he or it is the registered
holder of this Warrant Certificate, and hereby irrevocably elects to exercise
the right, represented by this Warrant Certificate, to receive           shares
of Company Common Stock, $.001 par value, of Lexicon Pharmaceuticals, Inc. and
herewith tenders payment for such shares to the order of Lexicon
Pharmaceuticals, Inc. the amount of $          in accordance with the terms
hereof. The undersigned requests that a certificate for such shares be
registered in the name of the undersigned or nominee hereinafter set forth, and
further that such certificate be delivered to the undersigned at the address
hereinafter set forth or to such other person or entity as is hereinafter set
forth. If said number of shares is less than all of the shares of Company Common
Stock purchasable hereunder, the undersigned requests that a new Warrant
Certificate representing the remaining balance of such shares be registered in
the name of the undersigned or nominee hereinafter set forth, and further that
such certificate be delivered to the undersigned at the address hereinafter set
forth or to such other person or entity as is hereinafter set forth.
Certificate to be registered as follows:
Name:
Address:
Social Security or
Taxpayer Identification No.:
Certificate to be delivered as follows:
Name:
Address:

          Date:   Signature:    



--------------------------------------------------------------------------------



 



 

FORM OF CERTIFICATE OF TRANSFER
Lexicon Pharmaceuticals, Inc.
8800 Technology Forest Place
The Woodlands, TX 77381
Attention: Executive Vice President and Chief Financial Officer
                 Executive Vice President and General Counsel
Re: Warrants (the “Warrants”)
(CUSIP      )
     Reference is hereby made to the Warrant Agreement, dated as of June [___],
2007 (the “Warrant Agreement”), relating to Warrants of Lexicon Pharmaceuticals,
Inc. (the “Company”). Capitalized terms used but not defined herein shall have
the meanings given to them in the Warrant Agreement.
                         , (the “Transferor”) owns and proposes to transfer the
Warrant[s] or interest in such Warrant[s] specified in Annex A hereto (the
“Transfer”), to (the “Transferee”), as further specified in Annex A hereto. In
connection with the Transfer, the Transferor hereby certifies that:
[CHECK ALL THAT APPLY]

1.        CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A WARRANT PURSUANT TO RULE
144A. The Transfer is being effected pursuant to and in accordance with
Rule 144A under the United States Securities Act of 1933, as amended (the
“Securities Act”), and, accordingly, the Transferor hereby further certifies
that the Warrant is being transferred to a person that the Transferor reasonably
believed and believes is purchasing the Warrant for its own account, or for one
or more accounts with respect to which such person exercises sole investment
discretion, and such person and each such account is a “qualified institutional
buyer” within the meaning of Rule 144A in a transaction meeting the requirements
of Rule 144A and such Transfer is in compliance with any applicable blue sky
securities laws of any state of the United States. Upon consummation of the
proposed Transfer in accordance with the terms of the Warrant Agreement, the
transferred Warrant will be subject to the restrictions on transfer enumerated
in the private placement legend printed on the Warrant as contemplated by the
Warrant Agreement.

2.        CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A WARRANT PURSUANT TO
REGULATION S. The Transfer is being effected pursuant to and in accordance with
Rule 903 or Rule 904 under the Securities Act and, accordingly, the Transferor
hereby further certifies that (i) the Transfer is not being made to a person
inside the United States and (x) at the time the buy order was originated, the
Transferee was outside the United States or such Transferor and any person
acting on its behalf reasonably believed and believes that the Transferee was
outside the United States or (y) the transaction was executed in, on or through
the facilities of a designated offshore securities market and neither such
Transferor nor any person acting on its behalf knows that the transaction was
prearranged with a buyer



--------------------------------------------------------------------------------



 



 

    inside the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the Securities Act, (iii) the transaction is not part of a plan or scheme
to evade the registration requirements of the Securities Act and (iv) if the
proposed transfer is being made prior to the expiration of the Restricted
Period, the transfer is not being made to a person inside the United States or
for the account or benefit of a person inside the United States. Upon
consummation of the proposed transfer in accordance with the terms of the
Warrant Agreement, the transferred Warrant will be subject to the restrictions
on Transfer enumerated in the private placement legend printed on the Warrant as
contemplated by the Warrant Agreement.

3      CHECK AND COMPLETE IF TRANSFEREE WILL TAKE DELIVERY OF A WARRANT PURSUANT
TO ANY PROVISION OF THE SECURITIES ACT OTHER THAN RULE 144A OR REGULATION S. The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in restricted Warrants and pursuant to and in
accordance with the Securities Act and any applicable blue sky securities laws
of any state of the United States, and accordingly the Transferor hereby further
certifies that (check one):

  (a)        such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act;

or

  (b)        such Transfer is being effected to the Company or a subsidiary
thereof;

or

  (c)        such Transfer is being effected pursuant to an effective
registration statement under the Securities Act and in compliance with the
prospectus delivery requirements of the Securities Act;

or

  (d)        such Transfer is being effected to an “accredited investor” (as
defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act, who is not
also a “qualified institutional buyer”) and pursuant to an exemption from the
registration requirements of the Securities Act other than Rule 144A, Rule 144
or Rule 904, and the Transferor hereby further certifies that it has not engaged
in any general solicitation within the meaning of Regulation D under the
Securities Act and the Transfer complies with the transfer restrictions
applicable to restricted Warrants and the requirements of the exemption claimed,
which certification is supported by, if the Company so requests, an opinion of
counsel provided by the Transferor or the Transferee (a copy of which the
Transferor has attached to this certification), to the effect that such Transfer
is in compliance with the Securities Act. Upon consummation of the proposed
transfer in accordance with the terms of the Warrant Agreement, the transferred
Warrant will be subject to the restrictions on transfer enumerated in the
private placement legend printed on the Warrants as contemplated by the Warrant
Agreement.

2 



--------------------------------------------------------------------------------



 



4   CHECK IF TRANSFEREE WILL TAKE DELIVERY OF AN UNRESTRICTED WARRANT.

  (a)        CHECK IF TRANSFER IS PURSUANT TO RULE 144. (i) The Transfer is
being effected pursuant to and in accordance with Rule 144 under the Securities
Act and in compliance with the transfer restrictions contained in the Warrant
Agreement and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Warrant Agreement
and the private placement legend are not required in order to maintain
compliance with the Securities Act. Upon consummation of the proposed Transfer
in accordance with the terms of the Warrant Agreement, the transferred Warrant
will no longer be subject to the restrictions on transfer enumerated in the
private placement legend printed on the restricted Warrants as contemplated by
the Warrant Agreement.     (b)        CHECK IF TRANSFER IS PURSUANT TO
REGULATION S. (i) The Transfer is being effected pursuant to and in accordance
with Rule 903 or Rule 904 under the Securities Act and in compliance with the
transfer restrictions contained in the Warrant Agreement and any applicable blue
sky securities laws of any state of the United States and (ii) the restrictions
on transfer contained in the Warrant Agreement and the private placement legend
are not required in order to maintain compliance with the Securities Act. Upon
consummation of the proposed Transfer in accordance with the terms of the
Warrant Agreement, the transferred Warrant will no longer be subject to the
restrictions on transfer enumerated in the private placement legend printed on
the restricted Warrants as contemplated by the Warrant Agreement.     (c)  
     CHECK IF TRANSFER IS PURSUANT TO OTHER EXEMPTION. (i) The Transfer is being
effected pursuant to and in compliance with an exemption from the registration
requirements of the Securities Act other than Rule 144, Rule 903 or Rule 904 and
in compliance with the transfer restrictions contained in the Warrant Agreement
and any applicable blue sky securities laws of any State of the United States
and (ii) the restrictions on transfer contained in the Warrant Agreement and the
private placement legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Warrant Agreement, the transferred Warrant will not be
subject to the restrictions on transfer enumerated in the private placement
legend printed on the restricted Warrants as contemplated by the Warrant
Agreement.

     This certificate and the statements contained herein are made for your
benefit and the benefit of the Company.

            [Insert Name of Transferor]
      By:           Name:           Title:        

Dated:

3